 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 450, International Union of Operating Engineers,AFL-CIOandConstruction Employers Association of Texas, Inc., OnBehalf of Its Member Tampco Piping,Inc.Case No. 39-CC-35.A pril 23,1958DECISION AND ORDEROn October 28, 1957, Trial Examiner Louis Libbin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.He also found that the Re-spondent had not engaged in certain other alleged unfair labor prac-tices and recommended the dismissal of the complaint with respectto such allegations.Thereafter, the Respondent filed exceptions tothe Intermediate Report, together with a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.'The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner with the modifications indicatedbelow.'IFor the reasons set forth inThe Great Atlantic and Pacific Tea Company, National13akei y Division,118 NLRI-I 1280, we affirm the Trial Examiner's denial of the Respond-ent'smotions that the General Counsel be directed to furnish the Respondent with docu-ments secured by the Board in its investigation of this case.We also affirm the TrialExaminer's denial of the Respondent's further motion that the complaint be dismissedbecause of the General Counsel's tailure to produce such documentsMember Jenkinswho expressed his disagreement with the majority's denial of a similar motion in thecited case, and who continues to believe his dissent to be correct, now concurs because hefeelsbound by Board policy as determined by the majority in that caseSee alsoBuildingrGConstruction Trades Council of Boston, AFL-CIO (Metropolitan District)and John E Brady (J J Reddington ElectricServiceCo ),119 NLRB 18162The Trial Examiner credited Robei t A Forenian's testimony that some time between11 . 15 and 11 45 a in. on April 3, Miller stated in a conversation with Foreman that theoperating engineers "had orders to leave the job at noon " Other credited testimony inthe record establishes that Miller received such instructions from Seaicy about 11 . 50a.m Contrary to the Respondent's contention, we find the discrepancy as to time tooinconsequential to affect our ultimate tindings herein.3We make the following corrections of inadvertent ei rors appearing in the IntermediateReport which do not, however, affect the Trial Examiner's ultimate conclusions.George W Donovan talked with Charlie Hart on April 5, 1957, rather than on April 3,1957.Itwas Searcy, not Slime, who spoke to Donovan on April 3 and to Hubert R. Stoltzon April 9, 1957.120 NLRB No. 76. LOCAL 450ORDER569Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Local 450, Inter-national Union of Operating Engineers, AFL-CIO, its agents, offi-cers, representatives, successors, and assigns, shall :1.Cease and desist from inducing or encouraging the employeesof Tampco Piping, Inc., A. A. Pruitt or T. A. Newman, or of anyemployer, other than Sline Industrial Painters, to engage in a strikeor concerted refusal in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on goods,articles,materials or commodities, or to perform any services fortheir respective employers, where an object thereof is to force orrequire said employers to cease doing business with Monsanto Chem-ical Company, or to force or require Monsanto Chemical Company,or D. F. Pritchard & Company, or any other employer or person, tocease doing business with Sline Industrial Painters.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Post at the business offices and meeting halls of Local 450,InternationalUnion of Operating Engineers, AFL-CIO, copies ofthe notice attached hereto marked "Appendix." 4Copies of saidnotice, to be furnished by the Regional Director for the SixteenthRegion, shall, after being duly signed by an authorized representativeof the Respondent, be posted by the Respondent immediately uponreceipt thereof and be maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall betaken by Respondent to insure that the said notices are not altered,defaced, or covered by any other material.(b)Mail to the Regional Director for the Sixteenth Region signedcopies of the notice attached hereto marked "Appendix" for postingat the job sites of Monsanto Chemical Company by Tampco Piping,Inc., A. A. Pruitt and T. A. Newman, in places where notices to theiremployees are customarily posted, if Tampco Piping, Inc., A. A.Pruitt, and T. A. Newman are willing to do so.Copies of said notice,to be furnished by the Regional Director for the Sixteenth Region,shall, after being duly signed by an authorized representative of theRespondent, be forthwith returned to the Regional Director for suchposting.IIn the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words "Pursuant to a Decision and Order," thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 570DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatRespondent violated Section 8 (b) (4) (A) of the Act in connectionwith the work stoppage of April 12, 1957, be, and it hereby is,dismissed.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 450, INTERNATIONAL UNION OFOPERATINGENGINEERS,AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that :WE WILL NOT induce or encourage the employees of TampcoPiping, Inc., A. A. Pruitt, or T. A. Newman, or of any employer,other than Sline Industrial Painters, to engage in a strike orconcerted refusal in the course of their employment to use, manu-facture, process, transport, or otherwise handle, or work on goods,articles,materials or commodities, or to perform any servicesfor their respective employers, where an object thereof is to forceor require said employees to cease doing business with MonsantoChemical Company, or to force or require Monsanto ChemicalCompany or D. F. Pritchard & Company, or any other employeror person to cease doing business with Sline Industrial Painters.LOCAL 450, INTERNATIONAL UNION OFOPERATING ENGINEERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Construction Employers Association of Texas,Inc.,onbehalf of its member Tampco Piping, Inc, the General Counsel of the NationalLabor Relations Board, by the Regional Director for the Sixteenth Region (FortWorth, Texas), issued a complaint dated May 3, 1957, alleging that Local 450,InternationalUnion of Operating Engineers, AFL-CIO, herein called Local 450 orthe Respondent, had engaged in unfair labor practices within the meaning of Section8 (b) (4) (A)and Section 2 (6) and(7) of the National Labor Relations Act,61 Stat. 136, herein called the Act.More specifically, the complaint, as subse-quently particularized and amended, alleges in substance that Monsanto ChemicalCompany, herein called Monsanto, has awarded contracts for the performance ofcertain construction and maintenance work at its Texas City plant to a numberof named contractors, including J. F. Pritchard & Co. and Tampco Piping, Inc., LOCAL 450571herein respectively called Pritchard and Tampco, that Pritchard subcontracted thepaintingcalled for byits contract to Sline Industrial Painters,herein called Sline;thatRespondent had a dispute with Sli.ne over the latter's failure and refusalto employ a member of Respondent to operate an air compressor, that atvarioustimes sinceApril 3, 1957, Respondent, through its business representative, has de-manded that Monsanto and Pritchard intervene in the dispute with Sline and hasthreatened to induce its members not to work at the Monsanto plant if Monsantoand Pritchard did not influence and demand that Sline accede to Respondent's de-mands, that since on or about April 3, 1957, Respondent's job steward employed atTampco induced the employees of Tampco and of other contractors, except Sline,to cease work concertedly and leave the Monsanto premises; that Respondent en-gaged in the above-described conduct with the object of forcingor requiringMonsanto and other persons, including Pritchard, who normally do business withSline to cease doing such business; and that by such conduct Respondent violatedSection 8 (b) (4) (A) of the Act. In its duly filed answer, as amended, Respondentdenied generally the unfair labor practice allegations, and affirmatively averredthat there was no business or contractual relationship between Sline and Monsantoand that therefore a work stoppage by employees of Tampco could not have asitspurposethe objectof forcing or requiring Monsanto to ceasedoingbusinesswith Sline.Pursuant to due notice, a hearing was held on July 16 and 17, 1957, at Houston,Texas.The General Counsel and the Respondent were represented at the hearing,afforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce relevant evidence, to present oral argument, and thereafter to file briefsaswell as proposed findings of fact and conclusions of law.The Respondent'smotion to dismiss the complaint, made at the conclusion of the hearing and uponwhich I reserved ruling, is disposed of in accordance with the findings of factand conclusions of law made below.During the course of thehearing,Respondent moved that it be permitted tosubmit atter the close of the hearing a certified copy of the transcript of testimonyof John A Piangenti, a witness for the General Counsel, given at a priorinjunc-tion proceeding in connection with this case, for the purpose of impeaching thetestimony of Piangentigiven inthe present proceeding, and that upon receipt ofsuch transcript it be made a part of the record in the instant case as a Respondent'sexhibit.Counsel for the Respondent admitted that he had not seen the proposedtianscript and was not fully familiar with its content.The General Counsel ob-jected to this motion on the ground that he was not familiar with the content ofthe proposed transcript and that this procedure would foreclose him from examiningthewitnesswith respect to it.Idenied Respondent's motion but without pre-judice to the submission of a motion, after the close of the hearing, for the reopen-ing of the record to include the proposed transcript with an opportunity for theGeneral Counsel to respond to the motionAfter the close of the hearing, Re-spondent filed a motion for leave to introduce and make part of the record thetestimony of Piangenti adduced, not in the prior injunction proceeding,but in asubsequent proceeding held on June 18, 1957, in Case No. 39-CD-25, and attachedan official transcript of the testimony of Piangenti in that proceeding.Respondentstated that it was filing this motion "with leave of the Trial Examiner first havingbeen had and obtained," referring to the aforementioned ruling of the TrialExaminer.The General Counsel filed an opposition to Respondent's motion onthe sole ground that it did not come within the purview of the Trial Examiner'sreservation.Thereafter, the Respondent filed a reply to the General Counsel'sopposition.I agree with the General Counsel that Respondent's motion does notfallwithin the Trial Examiner's ruling.However, as Piangenti's testimony inCase No. 39-CD-25 deals with the same subjectmatters concerningwhichhe testifiedin the present proceeding and was adduced on the day following the close of theinstant hearing, andas the sameparties were present and participated in the hear-ing in Case No. 39-CD-25, I believe that no prejudice will result in having a fulland complete record of all the testimony of Piangenti.Accordingly, I hereby grantRespondent'smotion.The documents in connection with this motion and theentire official transcript of the testimony of Piangenti in Case No. 39-CD-25 arehereby made part of the record in this proceeding and have been placed in theofficialexhibit folderasRespondent'sExhibit No. 4 (a)-4 (d), inclusive.Find-ings based on Piangenti's testimony have been made upon a consideration of histestimony in both proceedings.Subsequent to the hearing, the General Counsel and the Respondent filed briefs,which I have fully considered. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case,and from my observation of the witnesses,Imake the followingFINDINGS OF FACT1.COMMERCE;THE BUSINESS OF THE COMPANIES IThe Monsanto Chemical Company, herein called Monsanto, is a Delaware corpo-ration with its principal plant located at Texas City, Texas, and is engaged in themanufacture of heavy chemicals, organic chemicals, and related products.Duringthe calendar year of 1956, Monsanto purchased and shipped to its Texas City plantfrom points outside the State of Texas materials valued in excess of $500,000;during the same period, Monsanto sold and shipped from its Texas City plant topoints located outside the State of Texas products valued in excess of $500,000.Sline Industrial Painters, herein called Sline, is a Texas corporation with itsprincipal place of business in Houston, Texas.During the calendar year of 1956,Slane performed for Monsanto services valued in excess of $100,000, during thesame period Shne performed services outside the State of Texas, which serviceswere valued in excess of $600,000.Tampco Piping, Inc, herein called Tampco, is a Texas corporation and the subsidi-ary of another Texas corporation, Monical & Powell, IncTampco is an industrialcontractor engaged in the installation of piping and other industrial construction.During the calendar year of 1956, Tampco pertormed for Monsanto services valuedin excess of $400,000, and performed for Dow Chemical Company and other indus-trial contractors services valued in excess of $1,000,000.J.F. Pritchard & Company, herein called Pritchard, is a Missouri corporation,with its principal place of business in Kansas City, Missouri.During the calendaryear of 1956, Pritchard performed for Monsanto services valued in excess of$5,000,000, and performed for other customers located outside the State of Texasand in foreign countries services valued in excess of $10,000,000.T. A. Newman, herein called Newman, is an individual engaged as a contractorin the business of dirt excavating, with his principal place of business in Texas City,Texas.During the calendar year of 1956, Newman had received more than$1,000,000 for services performed for Monsanto and other companies admitted to beengaged in interstate commerce within the meaning of the Act, including PanAmerican Refining Company and Carbide and Carbon Chemical Company.A. A. Pruitt, herein called Pruitt, is an individual engaged as a concrete contractor,with his principal place of business in Texas City, Texas.During the calendaryear of 1956, Pruitt received in excess of $300,000 for concrete work performedforMonsanto.I find that Monsanto, Sline, Tampco, Pritchard, Newman, and Pruitt are engagedin commerce within the meaning of the Act.II.THE RESPONDENTThe complaint alleges, the Respondent's answer admits,and I find, thatLocal 450,InternationalUnion of Operating Engineers,AFL-CIO, isa labor organizationwithin the meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The setting 2As of April 1, 1957, and at all material times thereafter, a number of contractorsand subcontractors were working on the Monsanto plant premises in Texas City,Texas.Pritchard, Tampco, Pruitt,3 and Farnsworth & Chambers were working asprime contractors of Monsanto.Tampco was engaged in the fabrication and instal-lation of industrial piping.Pritchard's prime contract calls for the erection of anethylene unit.In fulfillment of this prime contract with Monsanto, Pritchard hadsubcontracts with Sline and Armstrong Cork Company and an open purchase orderwith Newman to supply fully operated equipment, including the operator. Sline'ssubcontract with Pritchard was for the painting of the various phases of the unitsconstructed by Pritchard.This was known as construction painting.At the same1 The findings in this section are based upon a stipulation of the pai ties that witnesses,if called, would testify to the facts set forth in the text2 The findings in this section are based on credible testimony which is wholly undisputed.3Until April 1 Pruitt had been operating on the premises as a subcontractor of Pritch-ardHowever, on that date the subcontract was cut off and Pruitt began operating undera direct contract with Monsanto LOCAL 450573time, and for a long period prior thereto, Sline also performed maintenance painting,described as the repainting of existing construction, under a direct purchase orderwith Monsanto.In connection with its spray painting work on new construction pursuant to itssubcontract with Pritchard, Sline had to use compressed air which was provided bya compressor.At the time in question, Sline was using an air compressor of 60cubic feet for this purpose.The operation of an air compressor consists of the taskof turning it on and off; an employee's presence is not required while the compressoris running.The dispute out of which this proceeding arose was caused by Sline'sfailure and refusal to have a member of Respondent Local 450 operate this 60cubic foot compressor.B.The eventsThe material events relied on by the General Counsel in support of his complaintoccurred during the period from April 2-12, 1957.1.April 2On April 2 Sline was using the 60-foot air compressor for spray painting of newconstruction work under its subcontract with Pritchard.The employee assignedby Sline to operate that compressor was not a member of the Operating Engineers'craft.About 2:30 that afternoon, Bud Miller, an employee of Tampco on the Monsantopremises and the steward of Respondent Local 450 at Tampco, while in the plantspoke to Leslie May, job superintendent for Sline.Miller asked May if he wasoperating a compressor.When May replied in the affirmative, Miller asked Mayithe was using an operator on it.May stated that he was not.Miller then askedifMay was going to employ and put an operator on the compressor.May againstated that he was not.The term "operator" in the construction industry is gener-ally known to refer to a member of the craft of Operating Engineers.4Searcy, business representative of Respondent Local 450, admitted that on theafternoon of April 2, Miller telephoned to him and reported that Sline was operatingan air compressor without using an operating engineer.Miller asked Searcy if Stinehad ordered an operator for the compressor.When Searcy replied in the negative,Miller related his conversation with May and stated that May had talked to Hughes,the business agent of the Painters Union, and wanted Searcy to get in touch withHughes.Searcy also admitted that he then called Hughes, the Painters' businessagent, and that Hughes stated that the Painters would operate that compressor be-cause they claimed that work was within their jurisdiction.According to the credible testimony of John A. Piangenti,5 timekeeper for Tampco,Miller told him on April 2, "off the record, as a friend," that Sline was operating acompressor in Area 17 without an operating engineer, that the operating engineersemployed by the various contractors were "hot about it," and that he was going tosee what he could do about it that nightPiangenti had been very friendly withMiller during the past few years and knew that Miller was the steward of Local 450for the operating engineers employed by Tampco.+While Miller did not directly deny having had this conversation, he testified that thefirsttime he knew anything about the controversy involvingSline's air compressor wasshortly after 8 a in on April 3, when Greenwood, an employee of Tampco, told Millerthat Sline was operating an air compressor without using an operating engineerMillerisa completely unreliable witness and his testimony is contradictory and in direct con-flict with that of other witnesses called by the Respondent. Thus, for example, Searcy,Respondent's business representative, admitted that Miller had reported to him on April 2,that Sline was operating an air compressor withoutusingan operatingengineerand thatMiller had talked to May about itMiller's testimony is also in conflict with that ofSearcy with respect to the content of their telephone conversation on April 3, and alsoin conflict with the testimony of O'Callaghan, another of Respondent's witnesses, withrespect to their conveisation on the morning of April 3, all as hereinafter more specifi-cally set forth.Based upon the entice iecoid and upon my observation of Miller's demeanor, I findMiller to be a witness whose testimony is entitled to no credenceAccordingly, I do notcredit any of Millet's testimony which is in conflict with my findings in this Report'Piangenti impiessed me as a very honest and torthright witness who tried to testifyto the true facts to the best of his recollection.His testimony in the second proceed-ing isnot inconsistent with that given in the instant proceeding , for the most part itcorroborates, and in some iespects supplements, his earlier testimony 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.April 3Searcy admitted that he got up early on April 3 and went to the Monsantopremises.According to the undisputed and credible testimony of Leslie May,Sline's job superintendent, he had the following conversation with Searcy abouttwo blocks from the construction gate early that morning before working hours.6Searcy asked May if he was operating an air compressor.When May replied in theaffirmative, Searcy asked if May had an operating engineer on it.May replied thathe did not. Searcy then asked if May was going to put an operator on it.Maystated that he was not.Before working hours that same morning Searcy also telephoned to the home ofGeorge W. Donovan, Monsanto's construction manager at Texas City, and had thefollowing conversation with Donovan 7 Searcy asked Donovan to get in touch withSline before 8 a. in. and tell them to put an operator on a compressor which theywere using in spray painting.Donovan declined to do so, stating that he did nottake part in any labor dispute.Searcy insisted that Donovan call Sline andthreatened that he either had or would have the operators at the gate and "would notlet any of the operators in to work in the plant unless Sline put an operator on thatair compressor."When Sline persisted further in his request, Donovan stated that"I would prefer to do business in the plant rather than at breakfast."Donovanfinally promised that when he would get to the plant he would notify Sline of whatSearcy had said but again stated that he would not tell Sline to put an operator onthe compressor.Donovan also promised to call Searcy after Donovan got to theplant.8At that time the scheduled working hours for the employees of the contractorson the Monsanto site were from 8 a. in. to 4:30 p. in. with a lunch period from12 to 12.30 p. m. As timekeeper for Tampco, Piangenti was required to arriveearly enough to have the clocks open by 7:15 a. in.On April 3 Piangenti arrivedat the Monsanto construction gate between 7 and 7:15 a. in.He saw Bud Millerstanding at the gate and asked Miller what was wrongMiller replied that he waswaiting for Searcy to return from town, that Searcy had been out there that morningand after looking the situation over Searcy had concluded that he (Searcy) had beendealing with the wrong party at Monsanto the preceding day in trying to get thesituation straightened out and that Searcy now felt that the matter came underMr. Donovan's jurisdiction, and that Searcy was in town making a call to Mr. Dono-van,Monsanto's construction manager, to try to get the matter straightened out.Miller also stated that Searcy had told him to wait at the gate and to tell the otheroperating engineers who arrived to wait there until Searcy came back from town.Piangenti testified that he knew Miller was referring to the matter of the air com-pressor being used by Sline.After Piangenti had opened up the clocks, he went back into the parking lot toget his lunch which he had left in his car, and saw Bud Miller getting out of his carin the parking lot.Piangenti said, "Well, it didn't take long to get that straight."Miller replied that Searcy had returned and had told Miller that he (Searcy) hadcontactedMr. Donovan and that Donovan was on his way back to the plant andthought he could get everything ironed out and get back to work .9Piangenti and Miller then passed by the construction gate where they saw Searcy.Piangenti shook hands with Searcy and said he hoped Searcy had gotten "itstraightened out."Searcy told Piangenti, in substance, that the matter concerned acompressor being used by Sline at the plant, that he had been to town and had tele-phoned to Mr. Donovan, that Donovan was on his way out to the plant, that Searcy"May judged the time of this conversation to have been about 7 30 a. inThe work-ing hours began at 8 a in7Donovan judged the time of this conversation to have been "about 7 o'clock in themorning."s The findings in this paragraph ai e based on the credible testimony of Donovan.Searcy admitted having called Donovan at hishome earlythat moaningHe testifiedthat he told Donovan that Shoe was itmmng a compiessoratMonsantoand that liewould like for Donovanto help himget an operating engineer on it,and that Donovanstated he would check into it when he got inside the plant and would let Searcy know.He did notspecificallydenyhaving threatened not to let any operatorsin to work in theplant unless Slme put anoperator on thatiii compiessor"The findings concerning Piangenti's conveisations with Miller are based on the cred-ible testimony of Piangenti.Miller admittedseeing Piangentt at thegate that morningbut denied having had any conversations with himFor the reasons previously indi-cated,I do not creditMillet's contiaiy testimony. LOCAL 450575thought he could get it straightened out, that the preceding day he had been dealingwith Mr. Wood, in charge of maintenance at Monsanto, and that now he had foundout that it was a construction matter and that was why he had contacted Mr.Donovan.10Piangenti testified that this conversation occurred "somewhere in theneighborhood of between 7:15 and 7:30 a. m."Searcy and Miller were present at the construction gate as the operating engineersof the various contractors congregated there before 8 a. m.They were talkingabout the matter of Sline operating a compressor without an operating engineer.Searcy admitted talking at the gate to the operators employed by the different con-tractors at the Monsanto site, including Shifett from Pruitt and O'Callaghan fromFarnsworth & Chambers. Sam Garrett, an employee of Tampco testified as awitness for Respondent that both Miller and Searcy talked to the operators at thattime.Searcy told the men that he thought they would get the matter straightenedout and that they should all go in to work. The operators followed these instructionsand went to work at their regular starting time of 8 a. in.About 10 a. in. Searcy had another telephone conversation with Donovan.Donovan said that there was nothing he himself could do about it but that hehad talked to Charlie Fox of Sline and had asked Fox to call Searcy.iiAbout 11 a. in. that day Sline began operating the 60 cubic foot air compressor,which was the subject matter of the dispute.At that time Sline had assigned apainter foreman to start the compressor, which continued to run until 4:30 p. m.,when the painter foreman turned it off. These facts are not in dispute.Otis O'Callaghan, a member of Local 450, was working on the Monsanto premisesas a crane operator for Farnsworth & Chambers on April 3. Between 11:15 and11:45 a. m.Robert A. Foreman, general job superintendent of Farnsworth &Chambers, saw Bud Miller talking to O'Callaghan.Foreman approached the twomen and asked what the problem was.Miller stated that they were leaving the job,that they "had orders to leave the job at noon." Foreman then explained that hehad ordered concrete which was on the way and which had to be poured that day,and that there was no way of stopping it.Miller replied that it was all right, andthat if Foreman had concrete coming, his operator would be left on the job to com-plete the pouring.O'Callaghan remained on the job that day and finished pouringthe concrete.At the end of the day Foreman laid off O'Callaghan and his oiler be-cause there was no more work for them.12About 11 or 11.15 a. in. Piangenti answered the telephone in Tampco's office.The operator from Galveston asked for Bud Miller. Piangenti explained that Miller10 The findings in this paragraph are based on the credible testimony of Piangenti.Searcy testified that Piangenti asked if the operators were going to work that morning,that Searcy replied that they were and that he had ordered them to go to work, and thatthat was the only conversation he had with Piangenti. Searcy testified with a lack ofcandor and forthrightness, and did not impress me as a credible witness. I do not creditSearcy's contrary testimony.11These findings ai e based on the mutually consistent testimony of Donovan and Searcy.12These findings are based on the credible testimony of Robert A Foreman, Miller andO'Callaghan admitted having a conversation that morning a few feet from O'Callaghan'scrane but denied that Foienian approached them while they were talkingAccording toO'Callaghan's testimony,Miller asked if he knew "anything about the static they washaving over there about the compressor," O'Callaghan replied in the negative, andMiller stated he thought the men were about to walk off on account of the compressorand that he did not know whether they were going to stay or notAccoiding to Miller'stestimony, it was O'Callaghan who first said that he heard "something about those boysgoing to walk out over there," Miller then replied that "they say they are going out at12," O'Callaghan then asked what about him if they were all going to walk out, andMiller replied that he had nothing to do with O'Callaghan and that he better pour con-creteO'Callaghan turthei testified that after Miller left, Foreman came over and askedwhat that "fellow wanted," and that he replied, "not anything," and went on with hisworkAlthough O'Callaghan testified on cioss-examination that lie had never heardabout the dispute involving Sine's compressor until Miller talked to him, Searcy testifiedthat O'Callaghan was in the gi oup which had congi egated at the construction gatebefore S a. in and which had discussed the matter of Slmo using a compressor withoutan operating engineerO'Callaghan's memory became very vague on cross-examination.He admitted that he had known Miller for several years and knew that he was the stewardof Local 450 at TampcoUnder all the circumstances, including my observation of the demeanor of the wit-nesses, I credit Foreman's version set forth in the text and discredit the contrary testi-mony of Miller and O'Callaghan 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas in thefield andwould have to be contacted, and asked her toleave the numberand he would have Miller call back. The operator left hernumber andthe Galvestonnumber.Piangenti planned to get one ofthe clerks in the office to go out and findBud.Before he could locate the clerk, the telephonerang againand the same op-erator asked for Miller.This was about 11:30 a.in.Piangenti againexplained thathe would haveMiller call as soon ashe could be locatedThe operator left hernumber and the Galveston number, and said, "Mr. Searcycalling."The Galvestonnumber which the operator lett was the number of the office of Local 450 in Galves-ton, Texas.Miller finally arrived at Tampco's office about 11.50a. in. PiangentitoldMillerto callSearcy and walked out of the office to take a smoke in the smoking pen. Aftera short while, Miller came to the door and motioned for Piangenti to come in.Millerthen asked, "where is Ed," referring to Ed Pollock, Tampco's superintendent. Pian-genti replied that as far as he knew Ed had alreadygone tolunch.Miller then statedthat he had just talked to Searcy, that Searcy said that he had been tryingallmorningto get this thing "ironed out" but had not had any success, and that "we are going inat noon."The phrase "we are goingin" was a commonly used expression meaningthat the employeeswere goinghomeAt this point Piangenti was chiefly concernedabout not having the equipment left in the streets because Tampco was using twooperators on winch trucks at that time. So Piangenti asked Miller if hewas goingto bring the trucks in and shut them down.Miller replied, "yes, I will go out andtell them to bring the trucks in to the job and then we will punch out and go home "Miller also said that he would notify Sam Garrett who operated the welding machinesfor Tampco.Miller told Piangenti not to worry, that there was nothing wrong withTampco, that it wasthe same oldstory about Sline using a compressor without anoperating engineer and "we haven't got anything done about it."Miller then went over and talked to Sam Garrett who was nearby and who thenproceeded to shut down the welding machines.The whistle for the noon lunchperiod had blown about that time and it was customary for Garrett to shut down hismachines for the lunch period.Miller then went off to find the truckdrivers.Hecame back during the lunch period and toldPiangentithat "the boys are going toeat their lunch first and then [are] going in."Miller and Garrett punched outduring the lunch period and left.The two operators returned with their winchtrucks about 12.35 with instructions to "shut them down."They punched out,parked their trucks and left.Tampco had a rule requiring employees who leave thejob during the day to notifyPiangentiand to punch out.The findings in the preceding paragraphs are based on the credible testimony ofPiangenti.Searcy denied placing any long distance calls for Bud Miller from hisoffice in Galveston to Tampco's office on Monsanto's job site.He admitted receivinga telephone call from Bud Miller between 11:30 and 12 a. m. on April 3.He testi-fied that Miller asked him what he had done about the compressor and that he repliedthat he had talked to all the people involved, that Mr. May had refused to put anoperator on it, and that was all he could do.Miller also admitted that he had tele-phoned to Searcy in Galveston shortly before noon on April 3.However, he testi-fied that he asked Searcy if Sline had called in for an operator, that Searcy repliedin the negative, that Miller asked if Searcy was going to send an operator, thatSearcy said he would not send one unless Sline called for one and thathe was goingto try to get it worked out and that he would call Sline and probably get a man outHe denied having had any conversation with Piangenti after the telephone call andalso denied talking to Garrett.Garrett admitted that about the time when thewhistle blew on that day he was near Tampco's office and sawPiangentithere butdenied seeing or talking to Miller.Piangenti has already been found to be a credible witness.His testimony as tothis incident was in such detail and with such specificity as normally does not accom-pany a fabrication.Moreover, his testimony as to Miller's version of his conversa-tionwith Searcy was in effect verified by Searcy's testimony.On the other hand,Miller's testimony was contradicted by Searcy and is in conflict with that of Garrettas to when they saw and spoke to each other that morning.Garrett was a veryevasive and unresponsive witness who displayeda signalloss of memory on cross-examination.Upon the basis of the entire record, including any observation of the demeanor ofthe witnesses, I credit the testimony of Piangenti and discredit the testimony ofMiller, Searcy, and Garrett to the extent that it conflicts with that of Piangenti.More-over, as Searcy's testimonyconcerninghis telephone conversation withMiller iscorroborative of the version which Miller related to Piangenti and is consistent withSearcy's conductthatmorning,as previously found, I find that with respect to his LOCAL 450577efforts to get Sline to put an operator on the compressor Searcy told Miller in thistelephone conversation, in substance, that he (Searcy) had talked to all the peopleinvolved that morning and had been unable to get the matter straightened out andthat he had done all he could do about it.On April 3 Tampco had in its employ four operators, all members of RespondentLocal 450.Three of them, including Miller, were engaged in operating a winchtruck, the fourth, Garrett, was engaged in the operation of a number of gas drivenwelding machines.All four left work during the lunch period, as previously found.Four operators employed by Pruitt and an operator and an oiler furnished by New-man with the rig rented by Pritchard, all members of Respondent Local 450, alsoleft their work at Monsanto about the same time.One of Pruitt's employees wasoperating a compressor which was furnishing air for work performed by ArmstrongCork.Pritchard did not have any operating engineers in its employ on that day.That afternoon some of the operators went to Searcy's office in Galveston andreported that the operators on the Monsanto job site had left work during the lunchperiod.All 10 employees remained away from work until the morning of April 10when they all returned under the circumstances hereinafter described.During the afternoon of April 3 George Donovan, Monsanto's construction mana-ger, had a telephone conversation with Mr. Hart, assistant business manager ofRespondent Local 450. In the course of this conversation Hart said that he felt thatDonovan should have stopped Sline from using a compressor without an operator.Donovan replied that he did not take part in labor disputes as a representative ofMonsanto.These findings are based on the credible and undisputed testimony ofDonovan.3.April 8-10On April 8 Searcy first learned that Sline was a subcontractor of Pritchard.Thatday Searcy went to see Stoltz, project manager of Pritchard, in his office on the Mon-santo premises.Searcy said that he had learned that morning that Stine was a sub-contractor of Pritchard on certain phases of the painting work; stated that Sline wasoperating an air compressor without using a member of Searcy's craft; and askedStoltz, as a representative of Pritchard, to instruct Sline not to use the compressorwithout a member of Searcy's craft as its operator. Stoltz replied that he could notdirect Sline to do so but pointed out that Sline was not using the compressor at thattime.On April 9 Sline telephoned to Stoltz and again asked if Stoltz would direct Slinenot to operate the air compressor without a member of Searcy's craft. Stoltz repliedthat he did not see how he could do that because the Painters' business representativehad contended in the past that the painters traditionally operated their own com-pressors.Stoltz informed Donovan of Monsanto about the above conversations withSearcy.The findings in the preceding two paragraphs are based on the credible and undis-puted testimony of StoltzSearcy admitted that, after learning that Sline was asubcontractor of Pritchard, he had two conversations with Stoltz to see if Stoltz "couldhelp me get an operating engineer for Sline," and that Stoltz "told me there wasnothing he could do for me."He further testified that in one of the conveisationsStoltz assured him that the compressor would not run the remainder of that day orthe following day and asked Searcy to urge his operating engineers to go back onthe job.Searcy further admitted that he then telephoned to each operating engineer whoworked on the Monsanto premises, told them of Stoltz' statement about the com-pressor'not being used, and asked each one to go back to work.He also admittedthat this was the first time he asked the men to go back to work since they had lefton April 3.Pursuant to Searcy's instructions, all the operating engineers employed by Tampco,Pruitt, and Newman, who had left work during the lunch period of April 3, returnedto work on the Monsanto job site on April 10 at their regular starting time of 8 a. M.13Garrett testified that it was raining on April 10, when he went back to work, and fora few days thereafter, that Sline did not use the compressor during the rainy period,and that then Sline "shut that machine down." That Sline did not operate the com-pressor after the men returned to work, was corroborated by Donovan.'3Miller testified that he did not return to work until April 11 because he was in Hous-ton the preceding day when Searcy called his mother-in-law and left a message foi himto return to work483142-59-vol 120-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.April 12During Friday morning, April 12, a contractor by the name of Industrial Paintersand Sandblasters was performing maintenance work for Monsanto and was using a210 cubic foot air compressor without an operating engineer.That noon some ofthe operators, including Miller, again left their work.At 4.30 p. in. on April 12Industrial Painters and Sandblasters removed this compressor from the plant.Thefollowing workday, Monday, April 15, all the operators returned to work at 8 a. in.Garrett, employed as a welding machine operator by Tampco, testified as follows:About 10 a. in. on April 12, he and two other operators, Shifflett and McClura, wereready to walk out because there was no operating engineer on this compressor butBud Miller spoke to them and told them to go back to work.Miller said that theywould see if they could not get it straightened out and that someone had promisedto have an operator there before 12 o'clock.They then went back to work. Justbefore noon, he went by that location and saw that no operator had arrived as Millerhad promised, and so he and another operator punched out at noon and went home.He returned to work on April 15 because he had been informed that the compressorhad been pulled out of the plant but could not remember who had so informed him.14According to Pruitt's uncontradicted testimony the following occurred on themorning of April 12:He had three operating engineers in his employ that morning,Valentine, Shifflett and McClura.About 10 a. in. Valentine got sick and wenthome.At noon, Shifflett and McClura told Pruitt that they were "going in." Shifflettwas working on an emergency job which would take another one-half day to finish.Pruitt asked Shiiett to please call Searcy and ask him as a favor to Pruitt to permithim to work the remainder of the day on this emergency job. Shifflett telephonedtoGalveston in Pruitt's presence and then worked the remainder of the day.How-ever,McClura, who was operating an air compressor, left work at noon.According to the credible and undisputed testimony of Piangenti, the followingoccurred on the morning of April 12: Before the operators left at noon, Bud Millerand Piangenti were "at the shack out there.He was idle and I didn't have muchto do."Miller told Piangenti that "he had talked to all the men trying to get themto stay on, but they was hot about the matter and there wasn't much he could doabout it."At noon Miller reported to the office that he was "going in" and theother operating engineers employed by Tampco also went in at that time. Piangentitestified that he and Miller were very good friends and still are.During the afternoon of April 12, Searcy had a telephone conversation withDonovan, construction manager for Monsanto, about the matter involving IndustrialPainters and SandblastersIn reply to Searcy's question as to what was going tobe done about the matter, Donovan stated that he had nothing to do with main-tenance work, and expressed the opinion that Searcy was wrong in having takenthe operators from the construction jobs because Sline was not operating a com-pressor.Searcy stated that he understood that Marshall of Industrial Painters andSandblasters had requested an operator about 12.30 but that he (Searcy) had notbeen in the office and did not know anything about it. Searcy also stated that hedid not know why the men had walked off. Searcy asked if Sline would be operat-ing a compressor the following Monday morning.Donovan replied that Sline wasdoing hand painting at that time and, in his opinion, would not be using a com-pressor on MondayWhen Searcy asked if Donovan would guarantee that, Donovanstated that he would make no guarantees as to who would be running a compressor.Donovan asked if the men would be back to work on Monday.When Searcy statedthat he would see what he could do about it, Donovan pointed out that "it just tookhim [Searcy] to put them back on again " Searcy still maintained that he wouldsee what he could do about it.The findings in this paragraph are based on thecredible and undisputed testimony of Donovan.Searcy testified that he did not know about the work stoppage on April 12 untilafter it had occurred and that he also did not know of any problem at the Monsantojob site before they stopped work on that day.He further testified that while hewas out of his office that morning someone had called his office to report that Indus-trialPainters and Sandblasters had an air compressor on the Monsanto job sitewithout an operating engineer.According to his further testimony, a call came intohis office in Galveston about 10 minutes to 12, requesting Local 450 to furnish anItMiller admitted that the operator s left work at noon on April 12 but testified that hedid not know the reason for their leavingHe denied having had a conversation duringthe morning of April 12 with Garrett or with any other operatingengineers.I do notcredLtMiller's testimony tor reasons already indicated and because it is contrary toPiangenti's undisputed testimony set torth below. LOCAL 450579operatorfor that compressor but that he did not have "enoughtime to get hold ofanyone"to gethim there by 12:30.He admitted that themen, returnedto. workon Monday, the following workday.C. Concluding findings with respectto theApril 3 work stoppageThe Respondent contends in its brief thatthiswas avoluntary workstoppage onthe part of each individual employee and that Bud Miller, Respondent's stewardat Tampco, had tried to dissuade the employees from leaving. In support of thiscontention,Respondent relies principally on the testimony of its witnesses, Millerand Garrett, and certain testimony adduced from Piangenti in the hearing in CaseNo. 39-CD-25. I find that the preponderance of the evidence does not supportRespondent's contention.Ihave already pointed out how Miller and Garrett were not crediblewitnesses.Miller testified that about 8:30 or 9 a. in. on April 3, the Tampco operators askedhim why Sline was notusing anoperator on the compressor and that Miller repliedhe would find out and call Searcy; that when he went to the shop to make the call,he saw Sam Garrett; that Garrett spoke to him in the same vein; that Miller toldGarrett he was going to call Searcy and see what Searcy could do, and that he calledSearcy from Tampco's office about 9 a. in. and canceled the call because Searcywas not there.However, as Searcy had already informed the men before 8 o'clockthat he thought the matter would be straightened out and that they should go into work and as Sline did not begin to operate the compressor that day until 11 a.m.,I cannot believe that the operators made such a complaint to Miller or that Millercalled Searcy at that time.Moreover, Garrett testified, contrary to Miller, that hetalked to Miller at the construction gate before 8 a. m.; that, after he went to workpursuant to Searcy's instructions that morning, he had no further discussions withanyone about the Sline compressor; and that he did not see Miller againthat morningexcept as Miller passed by in his winch truck.Under all the circumstances andfor the reasons previously indicated, I do not credit Miller's testimony.Miller further testified that the operators talked to him again just before noon;that in order to pacify them, he called Searcy again about 11:45 from Tampco'soffice; that he then went back and told the boys that Searcy said he was going towork on it and would probably get a man out; that the men said theywere going togo home at noon; that Miller urged the men to stay and continue to work and seewhat Searcy could do about it; and that the men refused and said that they were"going to the house." Since Searcy had told Miller in the telephone conversation,as previously found, that he had already talked to all the people involved and thatthere was nothing more he could do about it, it is inconceivable to me that Millerwould have misled the men about Searcy's report and would have talked to themin the mannerinwhich he testified.Moreover,Miller's statements to Piangenti,immediately after the telephone conversation, to the effect that Searcy had beenunsuccessfulin gettingthe matter straightened out, that "we are goingin at noon,"and that he would talk to Garrett and tell the winch truck operators to bring theirtrucks in and punch out, as well as the report of the truck operators that they hadinstructions to "shut them down," all as previously found, conclusively refute Miller'stestimony.Under all the circumstances, I do not credit Miller's testimony. It maywell be that Miller hod confused his conduct on that day withhis actionson April12, when he did in fact talk to Garrett and other operators in the manner in whichhe testified occurred on April 3.At the hearing in this proceeding,Piangentitestified, as previously found, thatMiller told him about noon of April 12, that he (Miller) had talked to themen thatmorning and had tried to talk them out of leaving the job and to wait and see if itcould not be settled.This controversy related to the compressor being used byIndustrial Painters and SandblastersThat Miller did in fact talk to the men in thismanner on April 12, is verified by Garrett's testimony, as previously found.Piangentialso testified, as previously found, that on the afternoon of April 2, Miller told himabout the matter of Sline using a compressor without an operator, that the operatorsof all the contractors were "hot about it," and that Miller was going to see what hecould do about it that night.At the hearing in the subsequent proceeding,Piangentiagain testified about Miller's conversation on April 12.After a long and severeexamination on the question as to whether Miller had not made a similarstatementto Piangenti during their conversation after Miller's telephone call with Searcy beforenoon on April 3, Piangenti repeated that he was positive Miller made such a state-ment on April 12, and that he might also have said something to the same effect onanother occasion but that he could not "nail" it down as to a specific time and date.He finally testified that he thought Miller also said something to thateffect in hisconversation on April 3. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs previously found, Piangenti was an honest and credible witness. I believe thathe was trying to testify to the true facts as best he remembered them.However,I believe that, as a result of the gruelling examination on this point, he was con-fused in this respect. It should be borne in mind that Miller denied talking at all tomy previous findings that Miller had in fact talked to the men in this vein on themorning of April 12 but not on April 3, and in view of the other events whichoccurred that morning, as previously found, I am of the opinion and find thatPiangenti was mistaken in this respect, that he may have confused Miller's conver-sation on April 3 with his conversation on April 12, and that Miller did not in facttellPiangenti on April 3 that Miller had tried to persuade the operators fromleaving work that morning.The record shows that what actually happened in connection with the April 3work stoppage was as follows:On the afternoon of April 2 Miller, Respondent's steward at Tampco, questionedMay, Sline's job superintendent, about Sline's use of an air compressor withoutan operating engineer, and was informed that May intended to continue to runthe compressor without employing an operating engineer for it.Miller immediatelytelephoned to Searcy and reported this matter to him. Searcy then confirmed thereport in a telephone conversation with the Painters' business agent who stated thatthe Painters would run the compressor because it was within their work jurisdic-tion.At that time Searcy was under the impression that Sline was a prime con-tractor ofMonsanto.So, during the remainder of the day, Searcy got in touchwithWood, in charge of maintenance work for Monsanto, in an effort to get thismatter straightened outAbout 7 o'clock the next morning, Searcy went to the Monsanto premises tolook the situation over.About 2 blocks from the Monsanto construction gate, hemet May and was again informed, in response to his questions, that May was goingto run the compressor without using a member of Searcy's craft Searcy met Millerat the construction gate and told him that he had been dealing with the wrongparty the preceding day in talking to Mr. Wood about it, that after looking the situ-ation over he had concluded that it was a construction matter over which Mr. Dono-van of Monsanto had jurisdiction, and that he was going to town to telephone toMr. Donovan to try to get the matter straightened out. Searcy also instructedMiller to have the operating engineers wait at the gate, when they arrived, untilSearcy returned.Searcy went to town and called Donovan at his home. Searcy asked Donovanto call Sline before 8 a. in., the regular work starting time, and to have Sline putan operating engineer on the compressor which was being used for spray painting.When Donovan refused, Searcy threatened that he would have the operators at thegate and would not let them go to work unless Sline put an operator on that aircompressor.Donovan finally agreed that when he got to the plant he would notifySline of what Searcy had said, and promised to call Searcy back about it.Searcy then returned to Monsanto's construction gate where he informed Millerand Piangenti, Tampco's timekeeper, of what had transpired and of his belief thathe could get it straightened out.Meanwhile, the operators employed by the variouscontractors on the Monsanto job site had assembled at the gate, as Searcy had in-structed Miller to have them wait for him.The matter of Sline using a compressorwithout an operator was discussed with the men. Searcy told them that he thoughtthey would get the matter straightened out and in the meantime instructed the mento go in the plant to work. The men complied with his instructions.About 10 a m Donovan informed Searcy that there was nothing he could doabout the matter.About 11 a. m. Sline began using the compressor again withoutan operating engineer.Thereafter,Miller visited the work location of O'Callaghan.an operating engineer employed by Farnsworth & Chambers on the Monsanto jobsite, and engaged in a conversation with O'CallaghanWhen Foreman, job super-intendent for Farnsworth & Chambers, approached and asked what the problemwas, Miller stated that they "had orders to leave the job at noon "When Foremancomplained that O'Callaghan was needed that day for a job which could not bestopped,Miller assured Foreman that under those circumstances his operator wouldbe left on the job.Meanwhile, Searcy made two attempts to reach Miller by long distance telephonefrom his office in Galveston to Tampco's office on the Monsanto job BitePiangenti.who had taken the message from the operator on both occasions, told Miller to callMiller thenhad a telephone conversation with Searcy. In this conversation Searcy told Miller,in substance, that he had talked to all the people involved and had been unsuccess- LOCAL 450581ful in his efforts to get Sline to put an operator on the compressor and that therewas nothing more he could do about it. After hanging up, Miller informed Piangentithat Searcy had tried all morning to straighten out the matter of Sline usinga compressor without an operator but was unsuccessful and that "we are going inat noon."Miller also stated that he would notify Garrett, who operated the weld-ing machines,and would go out and tell the winch truck operators to bring theirtrucks in and to punch out.Miller went over and spoke to Garrett, about whichtime the whistle for the lunch period blew, and then went to find the truck operators.Miller, Garrett and the two truck operators all punched out and left work duringthe lunch period.When the operators brought their trucks in, they told Piangentithat they had instructions to "shut them down."About the same time, the operatorsemployed by Pruitt and Newman also left work.When Searcy learned that Sline was a subcontractor of Pritchard, he contactedStoltz,Pritchard's projectmanager; on April 8 and 9. Searcy asked Stoltz toinstruct Sline not to use the compressor without an operating engineer. Stoltzrefused but pointed out that Sline was no longer using the compressor. Searcythen telephoned to each of the operators who had left work on April 3, told themthat Sline's compressor would not be running, and requested them to go back towork.The operators complied with Searcy's request and returned to work onApril 10.Thereafter, Sline no longer used the compressor which was the cause ofthe dispute.Searcy thus admittedly exercised his authority to direct the men to go to workon two occasions, the first time early on the morning of April 3 when Searcy thoughtthatDonovan would succeed in influencing Sline to put an operator on the com-pressor, and the second time about April 10 when Searcy had been assured thatSlinewould no longer run that compressor.On Both occasions, the operatorsimmediately complied with Searcy's instructions.A consideration of all the eventsalso convinces me that after Searcy was informed by Donovan in the second telephoneconversation on the morning of April 3 that Donovan could not do anything aboutthe matter, Searcy made good his earlier threat to Donovan to keep the men fromworking.I am convinced and find that in the telephone conversation with Millershortly beforenoon onApril 3 Searcy also indicated to Miller that the operatorswere to leave work at noon. I further find that Miller thereafter transmitted thismessage directly at least to the Tampco operators, knowing full well that the wordwould then spread to the other operators on the job site, as in fact it did.15Thisis apparent to me, not only from Searcy's conduct, but also from Miller's conver-sationwith Piangenti immediately after his telephone conversation with Searcy,from Miller's conduct in then speaking to Garrett and proceeding to locate thewinch truck operators, from the operators' report to Piangenti when they broughttheir winch trucks in that they had instructions to "shut them down," and from thefact that Garrett and the other Tampco operators, as well as the operators ofPruitt and Newman, left work about the same time during the lunch period.16Upon the basis of the entire record, I find that in furtherance of its dispute withSline over the use of the air compressor, the Respondent, through its agents, Searcyand Miller, induced or encouraged the operating engineers employed by contractorsother than Sline to engage in a concerted refusal in the course of their employmentto perform services for their respective employers on the Monsanto job site.The Respondent contends that the purpose of the work stoppage could not havebeen to force or require Monsanto to cease doing business with Sline because Slinewas a subcontractor of Pritchard and therefore was not doing business with Mon-santo.I find no merit in this contention. In the first place, Sline was performingservices directly forMonsanto insofar as maintenance painting was concerned.Monsanto could therefore have exerted pressure on Sline's construction paintingfor Pritchard by taking away the maintenance painting from Sline. In the secondplace, Searcy was under the mistaken impression that Sline was a prime contractorof Monsanto even with respect to the construction painting.That was the obviousreason why Searcy threatened Donovan of Monsanto with a work stoppage if Sline"Miller admitted thatas a unionsteward he has to take orders from Searcy and thathe can call the men off the job if instructed to do so by Seaicy. I do not credit thetestimony of Searcy and Miller thatno such instructionswere conveyed to Miller onApril 316Garrett's testimony that he left work during the noon lunch period because he wastold to do so by Piangenti, testimony which was emphatically denied by Piangenti, isnot credited 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not put an operatoron the compressor, and why AssistantBusinessAgent HarttoldDonovan on the afternoon of April 3 that he should have stopped Slinefrom using a compressor without anoperator.When Searcy finally learned thatSline was asubcontractor of Pritchard, be tried to get Stoltz of Pritchard to accom-plish hispurpose.Contrary to Respondent's contention, the fact that no employeesof Pritchardand Monsantowere induced or encouraged to engage in a work stop-page,isnotcrucial.For, if Monsanto were to cancel its contract with Pritchard,the latterwouldautomatically cease doing businesswith Sline.Indeed, any cessa-tionof work by employees of any contractors or subcontractors on the Monsantojob site wouldtend toavert pressure upon Monsanto to cease doing business withPritchardor Sline in aneffortto eliminatethe work stoppage.Under Section &(b) (4) (A) of the Act, it is not necessary that the employer or person whom thelabororganizationseeks to forceto ceasedoing business with any other person bethe employer of the employees who have been induced or encouragedto engagein a work stoppagefor that purpose.17The Act condemns all "secondary boycotts"which injure the business of persons not involved in the basic dispute, and the Actis not limited inits application to such actions which have an object of interruptingthe flow of business between aneutral andthe "primary" employer.18Accordingly I find that the Respondent induced or encouraged the employeesatTampco, Pruitt, and Newman to engage in concerted refusals in the course oftheir employment to perform services for their respective employers with an objectof (1) forcing or requiring said employers to cease doing business with Monsantoor (2) forcing or requiring Monsanto or Pritchard to cease doing business withSline.By such conduct, Respondent has violated Section 8 (b) (4) (A) of theAct.D. Concluding findings with respect to the April 12 work stoppageThe work stoppage on April 12 was not related to the dispute which broughtabout the work stoppage on April 3.The later work stoppage occurred becausean air compressor was being used without an operator by another contractor, In-dustrial Painters and Sandblasters.As previously found, Miller had attempted topersuade the operators from leaving their work on that occasion, and Searcy wasunaware of the impending work stoppage.Nor is there any showing that IndustrialPainters and Sandblasters was unwilling to employ an operatorOn the contrary,the evidence indicates that a request for an operator was made of Searcy's officebut that one could not be located in time to arrive before the lunch period.Underall the circumstances I find that the General Counsel has not established by apreponderance of the evidence that Respondent was responsible for the April 12work stoppage. I will accordingly recommend the dismissal of the complaint in thisrespect.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the employers, set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in conduct violative of Section8 (b) (4) (A) of the Act, I will recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Local450, International Union of Operating Engineers,AFL-CIO,isa labororganization within the meaning of Section2 (5) of the Act.2.The above-named labor organization has engaged in unfair labor practiceswithin the meaning of Section8 (b) (4) (A)of the Act by inducing or encouraging17 See, e. g.,Local 1976, United Brotherhood of Carpenters and Joiners of America etc.(SandDoorand PlywoodCo ), 113 NLRB 1210, 1214, enfd 241 F. 2d 147 (C. A. 9).'$ See, eg, United Marine Division, Local333,International Longshoremen's Associa-tion (Independent) (New York Shipping Association),107 NLRB 686;InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local 182,etc (Jay-K Independent Lumber Corp ),108 NLRB 1323, enfd. 219 F. 2d 394 (C. A. 2) ;andSand Doorcase,supra. ANDERSON'S SUPER SERVICE,INC.583the employees of Tampco Piping,Inc.,A. A. Pruitt, and T.A. Newman to engagein concerted refusals in the course of their employment to perform services fortheir respective employers with an object of (1) forcing or requiring said employersto cease doing businesswithMonsanto Chemical Company,or (2) forcing or re-quiringMonsantoChemical Company or J. F.Pritchard&Company to cease doingbusiness with Sline Industrial Painters.3.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.4.TheRespondent has not engaged in unfair labor practices with respect to thework stoppageof April12, 1957, on the job site of Monsanto Chemical Company.[Recommendations omitted from publication.]Anderson's Super Service,Inc.andLocal 977, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica,'and Local 758, International Brotherhood of Team-sters, Chauffeurs,Warehousemen&Helpers of America, JointPetitioners.Case No. 18-RC-3465. April 23,1958DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consentelection, anelection by secret ballot was conducted under the directionand super-vision of the Regional Director for the Eighteenth Region among theEmployer's employees in the agreed appropriate unit.Thereafter, atally of ballots was furnished to the parties.The tally shows that,of approximately 18 eligible voters, 7 cast valid ballots for, and 5cast valid ballots against, the Joint Petitioners, and that 5 cast ballotsthat were challenged by the Joint Petitioners.The challenges are,therefore, sufficient in number to affect the results of the election.In accordance with the Board'sRules andRegulations, the ActingRegional Director conducted an investigation of the challenges, andon January 24,1958, issued his report on challenged ballots and recom-mendation for certification of representatives.The ActingRegionalDirector found that the employees whose ballots were challengedwere not eligible to vote in the election and recommended that the chal-lenges to their ballots be sustained.He also recommended that theBoard certify the Joint Petitioners as the exclusive collective-bargain-ing representative of the employees in the agreed unit.Thereafter,the Employer filed timely exceptions to the Acting Regional Director'sreport and recommendations.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegatedits powersin connection withthis case to a three-memberpanel [Chairman Leedom andMembersBean and Fanning].1 The Board having been notified by the AFL-CIO that it deems the Teamsters' cer-tificate of affiliation revoked by convention action, the identification of this union ishereby amended.120 NLRB No. 78.